Civil action to recover damages for death of 28 hogs on 18 September, 1942, while in transit in defendant's truck from Williamston, N.C. to Richmond, Va.
Upon denial of liability and issues joined, the jury returned a verdict in favor of the defendant. From judgment thereon, the plaintiffs appeal, alleging error in requiring them to establish the defendant's negligence by a preponderance of the evidence as a condition precedent to recovery. Exception.
The case was tried on the principles announced in Fuller v. R. R.,214 N.C. 648, 200 S.E. 403; Edgerton v. R. R., 203 N.C. 281,165 S.E. 689; Farming Co., v. R. R., 189 N.C. 63, 126 S.E. 167; andHinkle v. R. R., 126 N.C. 932, 36 S.E. 348, which was as favorable to the plaintiff as he could expect. The defendant was a contract carrier, but not a common carrier. There was no error in the placing of the burden of proof. Speas v. Bank, 188 N.C. 524, 125 S.E. 398;Hosiery Co. v. Express Co., 184 N.C. 478, 114 S.E. 823.
The verdict and judgment will be upheld.
No error. *Page 854